Citation Nr: 0001463	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-06 838A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered May 15, 1998, 
which denied service connection for residuals of a head 
injury and attempts to reopen claims of entitlement to 
service connection for a heart disorder and a right knee 
disorder.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision by the Board issued on May 15, 1998.  


FINDINGS OF FACT

1.  The May 1998 Board decision found that the moving party 
had not submitted evidence of a well-grounded claim for a 
head injury nor had he submitted new and material evidence to 
reopen his claims for service connection for a heart disorder 
or a right knee disorder.

2.  The moving party has alleged that the claims should have 
been granted as the evidence shows that he received head 
injuries in service which affect him today and that current 
heart and right knee disabilities are associated with an 
assault he sustained during active service; that the Board 
failed to fulfill the duty to assist the veteran in the 
development of the claims; and that the Board applied the 
wrong legal standard in its determination not to reopen the 
heart and right knee claims.  


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the May 1998 Board decision in failing to find the 
head injury claim well-grounded and to reopen the claims for 
entitlement to service connection for a heart and a right 
knee disorder fail to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error (CUE) in the Board decision rendered May 15, 1998, 
which concluded that evidence of well-grounded claim for 
residuals of a head injury had not been submitted and that 
new and material evidence had not been submitted to reopen 
claims for service connection for a heart and a right knee 
disability.  

A review of the procedural history is relevant.  Subsequent 
to the issuance of a Board decision dated in May 1998, the 
veteran submitted a written statement listing a number of 
reasons why the Board decision was inaccurate.  Essentially, 
he urged that he had given the VA all evidence necessary to 
prove his claims and that the VA nevertheless erroneously 
denied these claims.  In June 1998 the veteran's 
representative submitted a Motion for Reconsideration.  By 
letter dated October 30, 1998, the Acting Chairman of the 
Board denied the motion, but noted that the veteran's May 
1998 letter would also be treated as a motion for CUE in the 
May 1998 Board decision.  In March 1999, the Board wrote to 
the veteran, advising him that final CUE regulations had been 
published in the Federal Register on January 13, 1999, and 
that copies of the regulation were enclosed.  The Board 
instructed the veteran that it would wait sixty days before 
adjudication of the CUE claim, and that if the veteran wanted 
to proceed, he should review the regulations and provide the 
Board with the appropriate information and arguments, which 
the veteran's representative provided to the Board in October 
1999 in a Motion for Revision.  

In the October 1999 motion, the veteran's representative gave 
a recitation of the factual background of the veteran's 
alleged disabilities.  The representative then explained that 
the veteran maintained that the Board erred by not granting 
service connection for residuals of head injury.  Further, 
the representative reported the veteran's contention that CUE 
was committed in the other two claims since certain evidence 
submitted to the Board in connection with the 1998 decision 
was in fact new and material.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's May 1998 decision contains CUE.  As to the first 
issue, the veteran argues initially that the record contained 
ample evidence of a head injury in service, and that both lay 
and medical evidence of continued treatment was improperly 
weighed by the Board.  He maintains that he was actually 
assaulted in service by a group of men and that he was not in 
a fight as reported in some of the records.  He has listed 
the names of several individuals who attested to their 
knowledge of the veteran's post-service manifestations of 
head injury.  While statements from these individuals were 
considered by the Board in the May 1998 decision, the Board 
noted that the veteran was service-connected for hearing loss 
and tinnitus based on reported head injury in service, but 
that there was otherwise no competent, i.e., medical evidence 
of current head injury residuals.  Such an allegation does 
not constitute a valid claim of CUE, since a disagreement as 
to how the facts were weighed or evaluated cannot constitute 
CUE.  38 C.F.R. § 20.1403(d).  

Inasmuch as the veteran urges that the duty to assist was not 
fulfilled, the Board notes that the records reported by the 
veteran were sought and obtained by VA to the extent 
possible.  Regardless, the Secretary's failure to fulfill the 
duty to assist cannot constitute CUE.  See 38 C.F.R. 
§ 20.1403(d).

Moreover, the motion as it pertains to the other two claims 
is equally without merit.  Evidence of record at the time of 
the May 1998 decision relating to the heart disorder claim 
included the record as it was at the time of the 1981 rating 
decision, consisting of service medical records showing no 
heart problems, and lay statements indicating that the 
veteran had been denied reenlistment shortly after discharge 
in 1962 secondary to heart trouble.  New evidence added at 
the time of the May 1998 decision established that the 
veteran currently had a heart condition, including a history 
of possible myocardial infarction in 1988.  Lay statements 
indicated the aforementioned history.  A reported treatment 
source could not be contacted despite attempts at 
development.  Thus, the Board concluded that the evidence 
provided was new but not probative, and, as such, that new 
and material evidence had not been presented to reopen the 
claim.   

Similarly, the evidence before the Board regarding the right 
knee included the record as it was at the time of the 1990 
rating decision, showing an acute episode of knee swelling in 
1960 followed by an eventual abatement of symptoms by the 
time of service separation.  Examination in 1990 yielded 
complaints without objective findings.  Evidence submitted in 
an attempt to reopen the claim in 1998 included medical 
evidence of degenerative arthritis in 1994 along with 
additional lay statements.  

The veteran has alleged that the Board improperly concluded 
that evidence submitted in conjunction with the 1998 decision 
was not new and material.  In this regard, the veteran has 
disagreed with the evaluation of the evidence without 
specificity.  Such an allegation does not constitute a valid 
claim of CUE.  38 C.F.R. § 20.1403(d).  

With regard to all the three issues, general allegations such 
as those made above do not constitute a valid claim of CUE.  
As stated by the United States Court of Appeals for Veterans 
Claims, (hereinafter Court), for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE's "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

The failure to conclude that the veteran has residuals of a 
head injury related to service is not an "undebatable" error.  
Further, the failure to reopen the claims for a heart or 
right knee disorder was not an "undebatable" error.  The May 
1998 Board decision was, therefore, consistent with and 
supported by the law then applicable for determining whether 
the veteran had met his burden to present a well-grounded 
claim and to reopen the claims for service connection for a 
heart disorder and a right knee disorder.  38 U.S.C.A. §§ 
5108, 7104 (West 1991).  Therefore, the Board finds that the 
Board's decision was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.  

The undersigned would also note that the arguments raised by 
the veteran overwhelmingly relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the May 1998 
Board decision, but not necessarily the discrete issue of 
CUE.  The veteran has alleged that the May 1998 decision was 
the product of error essentially because the decision failed 
to consider all the evidence, which he claimed demonstrated 
that he has had problems with the alleged conditions since 
service.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and, as such, cannot constitute a basis for a 
finding of CUE. See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.

Finally, the Board notes that the veteran's representative 
argues that there was CUE in the May 1998 Board decision in 
that the Board applied a legal standard for "new and 
material" evidence which exceeded that required by the 
controlling regulation, 38 C.F.R. § 3.356.  In support of 
this argument, the veteran's representative cites Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The standard applied 
by the Board in its May 1998 decision was that dictated by 
the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This standard required that there must be a 
reasonable possibility that the new evidence would change the 
outcome of the prior final decision in order to be considered 
"material" evidence.

Subsequent to the May 1998 Board decision, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the Court's interpretation of the term "new and 
material" overstepped the actual definition set forth in the 
regulation.  Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  Therefore, the 
Federal Circuit overruled the Colvin test for the purposes of 
reopening claims for the award of veterans' benefits and 
stated that whether evidence is material must be evaluated 
"under the proper, regulatory standard."  Hodge, 155 F.3d at 
1362, 1364.  

By its regulatory definition, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).  Thus, that 
aspect of the allegation of the veteran's representative also 
is not a basis for a finding of CUE.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
May 15, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the May 15, 1998, Board decision 
on the grounds of CUE is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


